La Salle Industries Limited,
                                                                 Roy G. Martin Jr. Property
                                                                  Management, Inc., Roy
                                                                 Martin, Elizabeth Martin,
                                                                Jennifer Lord, Brenda Lord,
                                                               Kent Lord, Janie Martin, Mark

                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 28, 2015

                                    No. 04-15-00320-CV

 Jonathan SHURBERG as Personal Representative of the Estate of Rebecca Lord, Individually
           and Derivatively on Behalf of La Salle Industries, a Limited Partnership,
                                         Appellants

                                             v.

 LA SALLE INDUSTRIES LIMITED, Roy G. Martin Jr. Property Management, Inc., Roy
 Martin, Elizabeth Martin, Jennifer Lord, Brenda Lord, Kent Lord, Janie Martin, Mark Martin,
                              Thomas L. Martin, and Jill Martin,
                                           Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00154-CVL
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 31, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court